Case 0:19-cv-61370-RS Document 26 Entered on FLSD Docket 08/26/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-61370-CIV-SMITH/VALLE

HARVEY J. KESNER,

       Plaintiff,

vs.

BARRON’S, INC., et al.,

       Defendants.

_______________________________/


                          DECLARATION OF NATALIE J. SPEARS

        I, Natalie J. Spears, declare as follows:

        1.      I am a partner at Dentons US LLP, counsel to Defendants Dow Jones &

 Company, Inc. (erroneously named as Barron’s, Inc.) (“Dow Jones”) and William Alpert in this

 action. I submit this declaration in support of Dow Jones’s Motion to Dismiss for Improper

 Venue or in the Alternative to Transfer Venue, or to Dismiss for Failure to State a Claim. I am

 familiar with the facts herein and make this declaration from my own personal knowledge.

        2.      Attached hereto as Composite Exhibit A are the following: Table A describing

 documents publicly filed with the Securities and Exchange Commission (“SEC”) that show the

 identity of the three companies identified as Companies A, B and C in the Complaint in

 Securities and Exchange Commission v. Honig, et al., No. 1:18-cv-08175 (S.D. N.Y.) (“SEC

 Action”); and Exhibits A1 - A5, which are true and correct copies of the relevant excerpts from

 those publicly filed documents. Links to the full versions of the documents, publicly available

 on the SEC’s EDGAR website, can be found in Table A and are repeated on the cover pages of

 Exhibits A1 - A5.
Case 0:19-cv-61370-RS Document 26 Entered on FLSD Docket 08/26/2019 Page 2 of 3



        3.      Attached hereto as Composite Exhibit B are the following: Table B describing

 documents publicly filed with the SEC establishing that the three companies identified as

 Companies A, B and C in the SEC Action were represented by Sichenzia Ross Ference Kesner

 LLP; and Exhibits B1 - B8, which are true and correct copies of the relevant excerpts from those

 publicly filed documents. Links to the full versions of the documents, publicly available on the

 SEC’s EDGAR website, can be found in Table B and are repeated on the cover pages of Exhibits

 B1 - B8.

        4.      Attached hereto as Composite Exhibit C are the following: Table C describing

 documents publicly filed with the SEC establishing that two of the companies identified in the

 SEC Action used Equity Stock Transfer as their transfer agent; and Exhibits C1 - C2, which are

 true and correct copies of the relevant excerpts from those publicly filed documents. Links to the

 full versions of the documents, publicly available on the SEC’s EDGAR website, can be found in

 Table C and are repeated on the cover pages of Exhibits C1 - C2.

        5.      Attached hereto as composite Exhibit D are the following: Table D describing

 documents publicly filed with the SEC establishing that Plaintiff Harvey Kesner controlled and

 financed Equity Stock Transfer; and Exhibits D1 - D2, which are true and correct copies of the

 relevant excerpts from those publicly-filed documents. Links to the full versions of the

 documents, publicly available on the SEC’s EDGAR website, can be found in Table D and are

 repeated on the cover pages of the Exhibits D1 - D2.

        6.      Attached hereto as Composite Exhibit E are the following: Table E describing

 documents publicly filed with the SEC establishing that more than two dozen of the companies

 in which the Defendants in the SEC Action invested used Plaintiff Harvey Kesner as their

 attorney; and Exhibits E1 - E25, which are true and correct copies of the relevant excerpts from
Case 0:19-cv-61370-RS Document 26 Entered on FLSD Docket 08/26/2019 Page 3 of 3
